  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 1 of 51




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:19-cv-03707


 SOUND VIEW INNOVATIONS, LLC,
 a Delaware corporation,

                       Plaintiff,

               v.                                  JURY TRIAL DEMANDED
 DISH NETWORK, L.L.C., a Colorado
 corporation, and
 DISH TECHNOLOGIES, L.L.C., a Colorado
 corporation,

                       Defendants.



                     COMPLAINT FOR PATENT INFRINGEMENT


       Plaintiff Sound View Innovations, LLC (“Sound View”), for its Complaint for Patent

Infringement against DISH Network, L.L.C. and DISH Technologies, L.L.C. (collectively,

“DISH”), alleges as follows:

                                      INTRODUCTION

       1.     Sound View is an intellectual property licensing company with a patent portfolio

including approximately 300 active U.S. Patents. Those patents were developed by researchers at

Alcatel Lucent (“Lucent”) and its predecessors. Lucent was home to the world-renowned Bell

Laboratories, which has a long and storied history of innovation. Researchers at Lucent’s Bell

Laboratories developed a wide variety of key innovations that have greatly enhanced the

capabilities and utility of computer systems and networks. This has resulted in benefits such as


                                               1
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 2 of 51




better and more efficient computer networking, computer security, and user experiences.

       2.      Patents enjoy the same fundamental protections as real property. Sound View, like

any property owner, is entitled to insist that others respect its property and to demand compensation

from those who take that property for their own use. DISH has used, and continues to use, Sound

View’s patents without authorization. Moreover, despite Sound View’s attempt to negotiate,

DISH refuses to take a license though it continues to use Sound View’s property.

                                    NATURE OF THE CASE

       3.      This action arises under 35 U.S.C. § 271 for Defendant’s infringement of Sound

View’s United States Patent Nos. 6,502,133 (the “ʼ133 patent”), 6,708,213 (the “ʼ213 patent”),

6,757,796 (the “ʼ796 patent”), 6,725,456 (the “ʼ456 patent”) (collectively the “Patents-In-Suit”).

                                         THE PARTIES

       4.      Plaintiff Sound View is a Delaware limited liability company with its principal

place of business at 2001 Route 46, Waterview Plaza, Suite 310, Parsippany, New Jersey 07054.

       5.      On information and belief, Defendant DISH Network, L.L.C. is a limited liability

company organized under the laws of the State of Colorado, with a principal place of business at

9601 S. Meridian Blvd., Englewood, Colorado 80112. Dish Network, L.L.C. may be served

through its registered agent for service, Timothy Allen Messner, 9601 S. Meridian Blvd.,

Englewood, Colorado 80112. Dish Network, L.L.C., among other things, maintains the streaming

website www.dishanywhere.com and offers the Dish Anywhere streaming service.

       6.      On information and belief, DISH Technologies, L.L.C. is a limited liability

company organized under the laws of the State of Colorado, with its principal place of business at

9601 South Meridian Boulevard, Englewood, Colorado 80112. Dish Technologies, L.L.C. may



                                                 2
   Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 3 of 51




be served through its registered agent for service, Timothy A. Messner, 9601 S. Meridian Blvd.,

Englewood, Colorado 80112.          DISH Technologies, L.L.C. provides, among other things,

application support services for DISH applications.

                                  JURISDICTION AND VENUE

        7.       This action arises under the patent laws of the United States, including 35 U.S.C. §

271 et seq. The jurisdiction of this Court over the subject matter of this action is proper under 28

U.S.C. §§ 1331 and 1338(a).

        8.       Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b) and (c) and 1400(b)

as to DISH Network, L.L.C., at least because DISH Network, L.L.C. resides in this judicial district.

        9.       Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b) and (c) and 1400(b)

as to DISH Technologies, L.L.C., at least because DISH Technologies, L.L.C. resides in this

judicial district.

        10.      This Court has personal jurisdiction over DISH Network, L.L.C., because it, among

other things: is incorporated under the laws of Colorado and has placed services that practice the

claims of the Patents-in-Suit into the stream of commerce with the knowledge, or reasonable

expectation, that actual or potential users of such services were located within this judicial district.

        11.      This Court has personal jurisdiction over DISH Technologies, L.L.C. because it,

among other things: is incorporated under the laws of Colorado and has placed services that

practice the claims of the Patents-in-Suit into the stream of commerce with the knowledge, or

reasonable expectation, that actual or potential users of such services were located within this

judicial district.




                                                   3
     Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 4 of 51




                                     THE PATENTS-IN-SUIT

          12.    Sound View incorporates by reference the preceding paragraphs as if fully set forth

herein.

A.        The ʼ133 Patent

          The ’133 patent, titled “Real-Time Event Processing System with Analysis Engine Using

Recovery Information,” was duly and properly issued by the USPTO on December 31, 2002. A

copy of the ’133 patent is attached hereto as Exhibit A.

          13.    Sound View is the owner and assignee of the ’133 patent and holds the right to sue

for and recover all damages for infringement thereof, including past infringement.

          14.    The ’133 patent generally relates to real-time event processing in applications such

as telecommunications and computer networks, and more particularly, to a method, apparatus, and

system for processing events in a real-time analysis engine, and storing recovery information in a

main-memory database system associated with the real-time analysis engine.

          15.    At the time of the invention of the ’133 patent, high performance real-time event

processing applications had performance requirements that could not be met by conventional

general purpose database management systems. For example, some real-time event processing

applications required the service time for such events to not exceed a few milliseconds. However,

with conventional database technology, the service time costs of invoking a structured query

language operation over a client-server interface, or the service time costs associated with a single

access to secondary storage, could account for hundreds of milliseconds. These limitations led

real-time event processing applications instead to rely on the use of custom database systems.

          16.    These custom database systems had disadvantages: (1) there was a high cost of



                                                  4
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 5 of 51




developing and maintaining custom systems; (2) those high costs could not be amortized across a

number of different applications; and (3) custom database systems were generally inflexible and

difficult to adapt to unforeseen or evolving requirements.

       17.     At the time of the invention of the ’133 patent, a need therefore existed for an

improved real-time event processing system that could provide the performance benefits of custom

database systems, but without sacrificing the flexibility and maintainability typically associated

with conventional general-purpose database systems.

       18.     The inventors of the ’133 patent solved that discrete computer-based problem and

improved upon the existing real-time event processing systems by providing a real-time event

processing system that avoids the problems associated with custom systems.

       19.     Using a real-time analysis engine operating in the manner described by the ’133

patent is particularly useful because it can provide transactional access to persistent data, but at the

speed of a main-memory system, and it also incorporates a recovery model which stores recovery

information in order to facilitate roll-back to a recovery point after a failure.

       20.     The ’133 patent claims an improved real-time event-processing system delivering

increased performance in telecommunications and computer networks. Conventional event-

processing systems were only compatible with specialized custom database systems, which were

costly to develop and maintain. The inventions of the ’133 patent claim an improvement in

computer functionality—including a real-time analysis engine that is associated with a main-

memory system. By associating a real-time analysis engine with a main-memory system (which

is much faster than “secondary” storage used in the prior art), the invention provides the

performance benefits of custom database systems with the cost savings and flexibility associated



                                                   5
     Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 6 of 51




with conventional general-purpose database systems.

        21.    In accordance with the ’133 patent, recovery information regarding a recovery point

for a given real-time analysis engine may be stored in a memory portion of the main-memory

database system. This way, the real-time event processing system provides a critical path for event

processing that is specifically designed for high performance, while also retaining many desirable

features of conventional database systems, including high-level declarative programming

interfaces, and the transactional correctness properties of atomicity, consistency, isolation and

durability. These features of the ’133 patent enhance the reliability, robustness, usability and

maintainability of the real-time event processing system and any applications built thereon.

B.      The ’213 Patent

        22.    The ’213 patent, titled “Method for Streaming Multimedia Information Over Public

Networks,” was duly and properly issued by the USPTO on March 16, 2004. A copy of the ’213

patent is attached hereto as Exhibit B.

        23.    Sound View is the owner and assignee of the ’213 patent and holds the right to sue

for and recover all damages for infringement thereof, including past infringement.

        24.    The ’213 patent generally relates to streaming multimedia data (e.g., audio and

video data) over the Internet and other networks, and, more specifically, to methods to improve

caching of streaming multimedia data from a content provider over a network to a client’s

computer.

        25.    At the time of the invention of the ’213 patent, multimedia data could either be

downloaded by the client or streamed over the network to the client. Streaming eliminated the

need for the client to wait for the downloading to complete before watching or listening to the



                                                6
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 7 of 51




multimedia data. However, with conventional unicast connections, streaming posed problems: to

content providers in that server load increased linearly with the number of clients; to Internet

service providers in that streaming caused network congestion problems; and to clients in that

streaming often resulted in high start-up latency and unpredictable playback quality.

       26.        Conventional caching systems attempted to address network congestion, but these

were unsuitable for streaming multimedia data: (1) video files were typically too large to be cached

in their entirety, so only a few streams could be stored at a cache; (2) breaking video files into

smaller pieces was not feasible because the caching systems would treat different chunks from the

same video object independently; and (3) streaming multimedia has temporal characteristics, like

the transmission rate, while conventional caching was only capable of handling static web objects.

       27.        The inventors of the ’213 patent solved those discrete computer-based problems

and improved upon conventional caching techniques by providing a novel architecture and method

for supporting high quality live and on-demand streaming multimedia on network systems using

helper servers.

       28.        The techniques described in the ’213 patent advantageously reduce server and

network loads by employing helper servers with dynamic data transfer rate control to overcome

arrival time and range heterogeneity in client requests, thereby improving the quality perceived by

end users making requests for streaming media objects.

       29.        The ʼ213 patent has been recognized with the 2013 Edison Patent Award in

Multimedia Technology for inventing “fundamental concepts and techniques to design content

distribution networks and caching systems originally built for text and images to better support

streaming media over the Internet.” A press release regarding the award is attached as Exhibit C.



                                                 7
     Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 8 of 51




C.      The ’796 Patent

        30.    The ’796 patent, titled “Method and System for Caching Streaming Live Broadcasts

Transmitted Over a Network,” was duly and properly issued by the USPTO on June 29, 2004. A

copy of the ’796 patent is attached hereto as Exhibit D.

        31.    Sound View is the owner and assignee of the ’796 patent and holds the right to sue

for and recover all damages for infringement thereof, including past infringement.

        32.    The ’796 patent generally relates to real-time multimedia applications, and more

specifically, to methods for decreasing the playback delay at a client computer of a live streaming

broadcast transmitted over a network.

        33.    At the time of the invention of the ’796 patent, live broadcasting of streaming

multimedia over the Internet (including through movie broadcasts, television, sports, talk and

music radio, business events, seminars, and tutorials) was becoming increasingly popular.

        34.    Streaming data involves sending a continuous transmission of data from the server

to a client. At the client computer, received data is buffered in a cache memory and continuously

processed as soon as, or soon after, being received by the client. The client computer creates a

multimedia output from the received multimedia data. The advantage of streaming is that the

client computer does not have to wait until all data is downloaded from the server before some of

the data is processed and the multimedia output is created.

        35.    Because multimedia applications involve transferring large amounts of

information, such systems place a considerable load on the resources of the network, server, and

client. As more people accessed network-based multimedia applications, there was an increased

demand for longer, more complicated, more flexible multimedia applications.



                                                8
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 9 of 51




        36.     Multicast technology was developed for scaling live broadcasts. However, one

problem that such technology did not address was that of start-up latency, i.e., the delay between

the client requesting multimedia playback and the beginning of the playback on the client.

        37.     The techniques described in the ’796 patent solve that discrete computer-based

problem and improve upon prior caching systems to better support the live broadcasting of

streaming multimedia over the Internet and other network systems. In particular, the ’796 patent

provides novel methods for supporting high quality live streaming multimedia broadcasts on a

network by using helper servers which operate as caching and streaming agents inside the network

to enhance caching and reduce playback delay without sacrificing perceived playback quality. To

allow the client’s buffer to be filled faster (and thus allow playback to start faster), a playout history

buffer is allocated and maintained at the helper server in response to a client request for a particular

live streaming media broadcast. The playout history buffer operates as a moving window of fixed

size that advances with the live broadcast stream, storing the last few seconds of the datastream.

An advantage of utilizing playout history buffers is that as subsequent client requests are received

at the helper server for a live streaming media broadcast which is currently being stored in a

previously allocated playout history buffer in response to a former request, each subsequent

request can be serviced directly from the playout history buffer thereby reducing start up latency.

An advantage in streaming data packets to each client is realized by virtue of having some number

of them pre-stored in the playout history buffer. When a request is received at the helper server,

the stored packets are immediately available for distribution to the requesting client.

        38.     Servicing subsequent requests from the playout history buffer prevents the need to

individually service each subsequent request from the content server as a unicast datastream, which



                                                    9
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 10 of 51




reduces network congestion by redirecting requests to the helper server. Also, the playout history

buffer (which may be considered a form of short term dynamic cache) allows the cached data to

be made immediately available to a requesting client to fill the client’s playout buffer as rapidly as

possible.

D.     The ʼ456 Patent

       39.     The ʼ456 patent, titled “Methods and Apparatus for Ensuring Quality of Service in

an Operating System,” was duly and properly issued by the USPTO on April 20, 2004. A copy of

the ʼ456 patent is attached hereto as Exhibit E.

       40.     Sound View is the owner and assignee of the ʼ456 patent and holds the right to sue

for and recover all damages for infringement thereof, including past infringement.

       41.     The ʼ456 patent generally relates to computer systems, and more particularly to

techniques for providing a desired quality of service (“QoS”) for an application running in a

computer system.

       42.     At the time of the invention of the ʼ456 patent, in a typical computer system

multiple applications would contend for the same physical resources, such as a central processing

unit, memory, and disk or network bandwidth. Conventional time-sharing operating systems could

achieve acceptably low response time and high system throughput in some environments, but

several trends made resource management techniques of conventional time-sharing operating

systems increasingly inappropriate. For example, many workloads began including real-time

applications like multimedia, which required that requests be processed within certain performance

bounds. Also, a trend towards distributed client-server architectures increased the importance of

fairness, i.e., preventing certain clients from monopolizing system resources.



                                                   10
 Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 11 of 51




       43.    The aforementioned trend towards client-server architectures made it necessary to

manage resources hierarchically. For example, web servers and other user-level servers often

needed mechanisms for processing client requests with specified QoS and/or fairness bounds.

However, conventional time-sharing operating systems did not provide such mechanisms.

       44.    Then-existing proportional share schedulers did not provide satisfactory solutions

to many problems that arose in their adoption in operating systems. For example, proportional

share schedulers were proposed without an application programming interface (“API”), since they

were not implemented and were evaluated only analytically or in simulations. As a further

example, proportional share schedulers that were implemented used an API limited to a given

scheduler and resource. As yet another example, proportional share schedulers that simply added

resource reservations to conventional objects such as files or sockets did not provide correct

sharing semantics, as such proportional share schedulers allowed those objects to be shared

inappropriately by different users. As yet another example, proportional share schedulers did not

propose how a parent process running on an operating system could limit the resource reservations

used by its children processes. Finally, proportional share schedulers would hold resource

reservations for processes that terminated abnormally, causing the reserved resource to become

permanently unavailable.

       45.    The inventors of the ʼ456 patent provided a technical solution for ensuring a desired

QoS for an application running on an operating system.

       46.    Using the techniques for providing a desired QoS claimed by the ʼ456 patent is

particularly useful because it allows selected applications to isolate their performance and the

performance of their corresponding client(s) from CPU, memory, disk, or network traffic



                                               11
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 12 of 51




overloads caused by other applications. Such a capability is increasingly important for real-time,

multimedia, Web, and distributed client-server applications as demands on network resources

grow.

                                    BACKGROUND FACTS

        47.    On April 11, 2017, Sound View notified DISH of their infringement of the ’213

and ’796 patents via a letter. Sound View additionally notified DISH of representative DISH

systems that infringe those patents and explained its intention to allow DISH to continue to use the

inventions covered in those patents through a license from Sound View. Sound View further

requested a meeting to discuss the matter in more detail.

        48.    DISH did not respond to Sound View’s letter.

        49.    On December 7, 2017 Sound View followed up with a letter again notifying DISH

of their infringement of the ’213 and ’796 patents, and further notifying DISH of their infringement

of the ’133 patent. Sound View additionally notified DISH of representative DISH systems that

infringe those patents and explained its intention to allow DISH to continue to use the inventions

covered in those patents through a license from Sound View. Sound View further requested a

meeting to discuss the matter in more detail.

        50.    During the week of January 22, 2018, Sound View met in person with DISH to

discuss the benefits of a patent license from Sound View.

        51.    On January 30, 2018, Sound View sent an email to DISH following up on the

previous week’s meeting and suggesting that the parties enter into a confidentiality agreement and

continue licensing discussions.

        52.    Between February and August 2018, the parties entered into a confidentiality



                                                12
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 13 of 51




agreement and agreed to meet in person in September.

          53.   Then, during the week of September 17, 2018, Sound View met in-person with

DISH to continue licensing discussions.

          54.   The next week, on September 26, 2018, Sound View followed up with DISH via

email and again indicated that Sound View was available to continue licensing discussions.

          55.   Between October 23, 2018, and November 2019, Sound View spoke with DISH

and their outside counsel on multiple occasions and exchanged numerous communications in an

attempt to convince DISH to license Sound View’s patents, and thereby stop their infringement.

          56.   Despite Sound View’s efforts, DISH has refused to agree to a license to end their

infringement of Sound View’s patents. Instead, DISH continues to knowingly, intentionally, and

willfully infringe Sound View’s patents so as to obtain significant benefits without paying any

compensation to Sound View. Sound View thus has no other choice but to seek relief through

litigation.

                                   COUNT ONE
                          INFRINGEMENT OF THE ’133 PATENT

          57.   Sound View incorporates by reference the preceding paragraphs as if fully set forth

herein.

          58.   The ’133 patent is valid and enforceable.

          59.   On information and belief, DISH has used a framework known as Apache Spark

(“Spark”), a unified analytics engine for large-scale data processing, to perform stream processing

in real-time (the “DISH Spark Services”). For example, DISH’s use of Spark has been openly

advertised by DISH employees.

          60.   On information and belief, the DISH Spark Services streaming workflow has three


                                                13
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 14 of 51




high-level stages. In the first stage, data is ingested from streaming data sources like Kafka or

Flume, or from static data sources like HBase or MySQL. In the second, Spark is used to perform

Machine Learning on ingested data through an application program interface (“API”), and Spark

SQL is used to perform further operations on this data. In the third, the streaming output can be

stored in various data storage systems like HBase, Cassandra, or HDFS.

       61.     These workflows are integrated with DISH’s infrastructure, such as their database

systems, messaging systems, and monitoring/alerting systems. Events are generated by various

DISH system applications, such as discovery, real-time analytics, and predicting subscriber churn.

When these system applications generate events, these events are grouped into streams.

       62.     Internally, Spark Streaming works by receiving live input data streams and dividing

the data into batches, which are then processed by the Spark engine. It supports real-time

processing of fast moving, streaming data.

       63.     Spark offers an abstraction called resilient distributed datasets (“RDD”) to support

applications efficiently. RDDs can be stored in memory between queries without requiring

replication. Instead, they rebuild lost data on failure using lineage: each RDD remembers how it

was built from other datasets to rebuild itself.

       64.     Spark also uses executors, which are worker nodes’ processes that run individual

tasks in a given Spark job. They are launched at the beginning of a Spark application, and provide

in-memory storage for RDDs that are cached by user programs through a Block Manager.

       65.     DISH infringed one or more claims of the ’133 patent under 35 U.S.C. § 271(a),

literally and/or under the doctrine of equivalents, by making, using, selling, and/or offering for

sale in the United States, and/or importing into the United States, products and/or methods



                                                   14
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 15 of 51




encompassed by those claims, including for example, by making, using, selling, offering for sale,

and/or importing servers and products, such as the DISH Spark Services, that include or use

applications based on Apache Spark.

        66.      On December 7, 2017, Sound View informed DISH that their systems and

applications infringe the ’133 patent. However, DISH did not stop infringing.

        67.      For example, DISH infringed claim 13 by using a method of processing events

(such as input data streams) generated by at least one system application, the method comprising

the steps of:

                 a.     processing the events in at least one real-time analysis engine (such as a

Spark engine used in the DISH Spark Services); and

                 b.     storing in a main-memory database system (such as an executor) associated

with the real-time analysis engine recovery information (such as RDDs) regarding a recovery point

for the real-time analysis engine.

        68.      Sound View has been damaged by DISH’s infringement of the ’133 patent and is

entitled to recover from DISH the damages sustained by Sound View as a result of DISH’s

wrongful acts in an amount adequate to compensate Sound View for DISH’s infringement subject

to proof at trial.

        69.      DISH’s infringement of the ’133 patent was knowing, deliberate, and willful, since

at least as early as December 7, 2017, the date on which DISH was presented with the ’133 claim

chart, knew of the ’133 patent, and knew that their conduct constituted and resulted in infringement

of the ’133 patent. DISH nonetheless committed acts of direct and indirect infringement despite

knowing that their actions constituted infringement of the valid and enforceable ’133 patent,



                                                 15
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 16 of 51




despite a risk of infringement that was known or so obvious that it should have been known to

DISH, and/or even though DISH otherwise knew or should have known that their actions

constituted an unjustifiably high risk of infringement of that valid and enforceable patent. DISH’s

conduct in light of these circumstances is egregious.

          70.   DISH’s infringement of the ’133 patent was knowing, deliberate, and willful,

entitling Sound View to increased damages under 35 U.S.C. § 284 and to attorney fees and costs

incurred in prosecuting this action under 35 U.S.C. § 285.

                                   COUNT TWO
                          INFRINGEMENT OF THE ’213 PATENT

          71.   Sound View incorporates by reference the preceding paragraphs as if fully set forth

herein.

          72.   The ’213 patent is valid and enforceable.

          73.   At least by April 11, 2017, Sound View informed DISH that their systems and

applications infringe the ’213 patent. However, DISH has not stopped infringing.

          74.   A content delivery network, also called a content distribution network (“CDN”), is

a network of connected computers that delivers internet content, such as streaming video, to end

users. When a service, such as DISH, uses a CDN, the content comes from an “origin server” and

is replicated on numerous “edge servers.” When an end user requests particular content, the CDN

provides the content from an edge server near to the end user. This arrangement has numerous

benefits, such as: faster response time (lower latency) because the content is served from a nearby

edge server, instead of a potentially distant origin server; greater throughput because the edge

server will be less loaded than a single origin server would be; and greater availability because the

multiplicity of servers allows for a request to be failed over to another server if an edge server


                                                 16
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 17 of 51




crashes.

       75.     DISH provides and has provided streaming services, including at least Dish

Anywhere (the “DISH ʼ213 Services”), to allow users to watch streaming video. DISH provides

streaming video services to their users utilizing content delivery networks, including at least

Akamai Technologies Inc. (“Akamai”), Fastly Inc. (“Fastly”), and Level 3 Communications, LLC

(“Level 3”) (collectively, “the CDNs”). The DISH ʼ213 Services provide video that is encoded

using certain protocols, including the HTTP Live Streaming (“HLS”) protocol and the MPEG-

DASH protocol.

       76.     HLS is an HTTP-based media streaming communications protocol. It works by

breaking the overall stream into a sequence of small HTTP-based file downloads; each download

is one short chunk that is part of an overall potentially unbounded transport stream. As the stream

is played, the client may select from a number of different alternate chunks containing the same

material encoded at a variety of data rates.

       77.     MPEG-DASH is an adaptive bitrate streaming technique that enables high quality

streaming of media content over the Internet delivered from conventional HTTP web servers.

Similar to HLS, MPEG-DASH works by breaking the content into a sequence of small HTTP-

based file segments, each segment containing a short interval of playback time of content that is

potentially many hours in duration, such as a live broadcast of a sports event. The content is made

available at a variety of different bit rates, with alternative segments encoded at different bit rates

covering aligned short intervals of playback time.

       78.     The CDNs each support DISH’s delivery of video content to users using MPEG-

DASH and/or HLS. Moreover, each of the CDNs openly advertises and promotes the use of those



                                                  17
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 18 of 51




protocols to deliver video content to users.

       79.       Knowing that each of the CDNs supports the delivery of video content using

MPEG-DASH and/or HLS, and directing and controlling such support, DISH delivers video

streams to their users, including the DISH ʼ213 Services, using at least the CDNs by transcoding

videos into MPEG-DASH segments with different bit rates, and providing those segments to each

of the CDNs. The CDNs store those MPEG-DASH segments in caches, and send them to DISH

users who request to view the video files.

       80.       DISH contracts or has contracted with each of the CDNs, so that when at least

certain DISH users request a video stream, the request is routed to one of the edge servers of the

CDN, which receives the request. The edge server then allocates a local buffer to store portions

of the stream.

       81.       DISH had and has the ability to configure and/or customize aspects of the operation

of each of the CDNs in delivering content to their users. Moreover, on information and belief,

DISH can and has configured and/or customized aspects of the operation of each of the CDNs in

delivering content to their users. For example, DISH can customize the operation of the Akamai

CDN through configuration tools, such as Akamai’s Luna Control Center. As a further example,

DISH can customize the operation of the Fastly CDN through configuration tools, such as the

Fastly Control Panel. As a further example, DISH can customize the operation of the Level 3

CDN through configuration tools, such as Level 3 CDN Portal.

       82.       At least through contracting with Akamai and configuring and/or customizing

aspects of the operation of the Akamai CDN, DISH has knowledge of the operations of the Akamai

CDN and the steps the Akamai systems will perform in order to deliver content to DISH’s users.



                                                 18
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 19 of 51




DISH thus knowingly causes and specifically intends for Akamai to perform those steps, or directs

and controls Akamai’s performance of these steps by means of at least their contractual

relationship with Akamai and by configuring and customizing Akamai’s CDN.

       83.     For example, utilizing Akamai’s CDN requires storing segments in a local buffer

on an edge server, and at least by entering into a contractual relationship with Akamai, DISH

knowingly intends for Akamai to do so, or directs and controls Akamai (either implicitly or

explicitly) to do so. DISH intends for, or directs, the Akamai edge server to request the MPEG-

DASH or HLS segments from a datacenter cache, store them in the local buffer, and send them to

DISH users who view the video. Further, DISH intends for, or directs, the edge server to store

data in the buffer so that their end users can receive content with a lower latency.

       84.     While the Akamai edge server sends the requested segments to the user, it

concurrently requests the next few segments in the stream from the datacenter cache or from the

cache of another server. By doing so, the content can be streamed smoothly without pauses for

buffering. Akamai advertises this process as “pre-fetching.” DISH intends for and contracts with

Akamai to use pre-fetching so that their users can receive content without pauses for buffering.

DISH and other customers have the ability to configure the size of the segments to be fetched in

the Akamai system. The Akamai CDN, as configured and customized by DISH, also allows DISH

users to receive content without pauses for buffering by allowing end users to send byte range

requests to the edge server.

       85.     While the content is being played back by an MPEG-DASH or HLS client, the

client automatically selects the next segment to download and play based on current network

conditions. The streaming server then provides the requested alternate segment, resulting in the



                                                 19
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 20 of 51




server adjusting the data rate. DISH intends for and controls the Akamai CDN to adjust the data

rate by directing, controlling, and/or inducing Akamai to provide the content on its CDN at

different data rates.

        86.     As a further example, at least through contracting with Fastly and configuring

and/or customizing aspects of the operation of the Fastly CDN, DISH has knowledge of the

operations of the Fastly CDN and the steps the Fastly systems will perform in order to deliver

content to DISH’s users. DISH thus knowingly causes and specifically intends for Fastly to

perform those steps, or directs and controls Fastly’s performance of those steps by means of at

least their contractual relationship with Fastly and by configuring and customizing Fastly’s CDN.

        87.     For instance, utilizing Fastly’s CDN requires storing segments in a local buffer on

an edge server, and at least by entering into a contractual relationship with Fastly, DISH knowingly

intends for Fastly to do so, or directs and controls Fastly (either implicitly or explicitly) to do so.

DISH intends for, or directs, the Fastly edge server to request the MPEG-DASH or HLS segments

from a datacenter cache, store them in the local buffer, and send them to DISH users who view the

video. Further, DISH intends for, or directs, the edge server to store data in the buffer so that their

end users can receive content with a lower latency.

        88.     While the Fastly edge server sends the requested segments to the user, it

concurrently requests the next few segments in the stream from the datacenter cache or from the

cache of another server. By doing so, the content can be streamed smoothly without pauses for

buffering. DISH intends for and contracts with (or has contracted with) Fastly to deliver content

in this manner so that their users can receive content without pauses for buffering. DISH and other

customers have the ability to configure the size of the segments to be fetched in the Fastly system.



                                                  20
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 21 of 51




The Fastly CDN, as configured and customized by DISH, also allows DISH users to receive

content without pauses for buffering by allowing end users to send byte range requests to the edge

server.

          89.   While the content is being played back by an MPEG-DASH or HLS client, the

client automatically selects from the alternatives the next segment to download and play based on

current network conditions. The streaming server then provides the requested alternate segment,

resulting in the server adjusting the data rate. DISH intends for and controls the Fastly CDN to

adjust the data rate by directing, controlling, and/or inducing Fastly to provide the content on its

CDN at different data rates.

          90.   As a further example, at least through contracting with Level 3 and configuring

and/or customizing aspects of the operation of the Level 3 CDN, DISH has knowledge of the

operations of the Level 3 CDN and the steps the Level 3 systems will perform in order to deliver

content to DISH’s users. DISH thus knowingly causes and specifically intends for Level 3 to

perform those steps, or directs and controls Level 3’s performance of those steps by means of at

least their contractual relationship with Level 3 and by configuring and customizing Level 3’s

CDN.

          91.   For instance, utilizing Level 3’s CDN requires storing segments in a local buffer on

an edge server, and at least by entering into a contractual relationship with Level 3, DISH

knowingly intends for Level 3 to do so, or directs and controls Level 3 (either implicitly or

explicitly) to do so. DISH intends for, or directs, the Level 3 edge server to request the MPEG-

DASH or HLS segments from a datacenter cache, store them in the local buffer, and send them to

DISH users who view the video. Further, DISH intends for, or directs, the edge server to store



                                                 21
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 22 of 51




data in the buffer so that their end users can receive content with a lower latency.

       92.     While the Level 3 edge server sends the requested segments to the user, it

concurrently requests the next few segments in the stream from the datacenter cache or from the

cache of another server. By doing so, the content can be streamed smoothly without pauses for

buffering. DISH intends for and contracts with Level 3 to deliver content in this manner so that

their users can receive content without pauses for buffering. DISH and other customers have the

ability to configure the size of the segments to be fetched in the Level 3 system. The Level 3 CDN,

as configured and customized by DISH, also allows DISH users to receive content without pauses

for buffering by allowing end users to send byte range requests to the edge server.

       93.     While the content is being played back by an MPEG-DASH or HLS client, the

client automatically selects from the alternatives the next segment to download and play based on

current network conditions. The streaming server then provides the requested alternate segment,

resulting in the server adjusting the data rate. DISH intends for and controls the Level 3 CDN to

adjust the data rate by directing, controlling, and/or inducing Level 3 to provide the content on its

CDN at different data rates.

       94.     DISH directly infringes one or more claims of the ’213 patent (including at least

claim 16) under 35 U.S.C. § 271(a), literally and/or under the doctrine of equivalents, at least by

directing and/or controlling at least the performance of the claimed steps by the CDNs to infringe

the ʼ213 patent to deliver the DISH ’213 Services.

       95.     For example, DISH has directly infringed, and continues to directly infringe, claim

16 of the ’213 patent under 35 U.S.C. § 271(a), literally and/or under the doctrine of equivalents,

at least by directing and/or controlling Akamai to deliver the DISH ʼ213 Services. For example,



                                                 22
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 23 of 51




DISH has directly infringed, and continues to directly infringe, claim 16 of the ’213 patent under

35 U.S.C. § 271(a) literally and/or under the doctrine of equivalents, at least by directing and/or

controlling Akamai (through at least contracting with Akamai and customizing the Akamai CDN)

to infringe claim 16 by using a method of reducing latency in a network having a content server

which hosts streaming media (“SM”) objects (such as videos) which comprise a plurality of time-

ordered segments (such as HLS or MPEG-DASH segments) for distribution over said network

through a plurality of helpers (“HSs”) (such as Akamai cache or edge servers) to a plurality of

clients (such as users of the DISH ʼ213 Services). Further:

               a.      DISH directs and/or controls Akamai, at least via their contract with

Akamai and/or their configuration and customization of Akamai’s CDN, to receive a request for

an SM object from one of said plurality of clients (such as a user of one of the DISH ʼ213 Services

requesting to watch a hosted video) at one of said plurality of helper servers (such as by directing

and/or controlling one of the Akamai cache or edge servers to receive such a request from a user

of one of the DISH ʼ213 Services to watch a hosted video);

               b.      DISH directs and/or controls Akamai, at least via their contract with

Akamai and/or their configuration and customization of Akamai’s CDN, to allocate a buffer at one

of said plurality of HSs to cache at least a portion of said requested SM object (such as by directing

and/or controlling Akamai to allocate a local buffer to store portions of the stream as HLS or

MPEG-DASH segments at the Akamai cache or edge servers);

               c.      DISH directs and/or controls Akamai, at least via their contract with

Akamai and/or their configuration and customization of Akamai’s CDN, to download said portion

of said requested SM object to said requesting client, while concurrently retrieving a remaining



                                                 23
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 24 of 51




portion of said requested SM object from one of another HS and said content server (such as by

directing and/or controlling the Akamai cache or edge server to pre-fetch the next segment of video

content by requesting the next HLS or MPEG-DASH segments in the stream from the datacenter

cache, and/or by directing and/or controlling the Akamai cache or edge server to be capable of

receiving a byte range request in order to download a segment of a requested video stream to a

client while concurrently downloading the next segments from another server); and

               d.      DISH directs and/or controls Akamai, at least via their contract with

Akamai and/or their configuration and customization of Akamai’s CDN and/or their provision of

content encoded at multiple bitrates, to adjust a data transfer rate at said one of said plurality of

HSs for transferring data from said one of said plurality of helper servers to said one of said

plurality of clients (such as by directing and/or controlling Akamai to provide alternate segments

encoded at different data rates to the client to accommodate the current network conditions (e.g.,

the client’s current bandwidth), such that providing the requested alternate segment results in an

adjusted data rate).

       96.     As a further example, DISH has directly infringed, and continues to directly

infringe, claim 16 of the ’213 patent under 35 U.S.C. § 271(a), literally and/or under the doctrine

of equivalents, at least by directing and/or controlling Fastly to deliver the DISH ʼ213 Services.

For example, DISH has directly infringed, and continues to directly infringe, claim 16 of the ’213

patent under 35 U.S.C. § 271(a) literally and/or under the doctrine of equivalents, at least by

directing and/or controlling Fastly (through at least contracting with Fastly and customizing the

Fastly CDN) to infringe claim 16 by using a method of reducing latency in a network having a

content server which hosts SM objects (such as videos) which comprise a plurality of time-ordered



                                                 24
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 25 of 51




segments (such as HLS or MPEG-DASH segments) for distribution over said network through a

plurality of HSs (such as Fastly cache or edge servers) to a plurality of clients (such as users of the

DISH ʼ213 Services). Further:

               a.      DISH directs and/or controls Fastly, at least via their contract with Fastly

and/or their configuration and customization of Fastly’s CDN, to receive a request for an SM object

from one of said plurality of clients (such as a user of one of the DISH ʼ213 Services requesting to

watch a hosted video) at one of said plurality of helper servers (such as by directing and/or

controlling one of the Fastly cache or edge servers to receive such a request from a user of one of

the DISH ʼ213 Services to watch a hosted video);

               b.      DISH directs and/or controls Fastly, at least via their contract with Fastly

and/or their configuration and customization of Fastly’s CDN, to allocate a buffer at one of said

plurality of HSs to cache at least a portion of said requested SM object (such as by directing and/or

controlling Fastly to allocate a local buffer to store portions of the stream as HLS or MPEG-DASH

segments at the Fastly cache or edge servers);

               c.      DISH directs and/or controls Fastly, at least via their contract with Fastly

and/or their configuration and customization of Fastly’s CDN, to download said portion of said

requested SM object to said requesting client, while concurrently retrieving a remaining portion of

said requested SM object from one of another HS and said content server (such as by directing

and/or controlling the Fastly cache or edge server to pre-fetch the next segment of video content

by requesting the next HLS or MPEG-DASH segments in the stream from the datacenter cache,

and/or by directing and/or controlling the Fastly cache or edge server to be capable of receiving a




                                                  25
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 26 of 51




byte range request in order to download a segment of a requested video stream to a client while

concurrently downloading the next segments from another server); and

               d.      DISH directs and/or controls Fastly, at least via their contract with Fastly

and/or their configuration and customization of Fastly’s CDN and/or their provision of content

encoded at multiple bitrates, to adjust a data transfer rate at said one of said plurality of HSs for

transferring data from said one of said plurality of helper servers to said one of said plurality of

clients (such as by directing and/or controlling Fastly to provide alternate segments encoded at

different data rates to the client to accommodate the current network conditions (e.g., the client’s

current bandwidth), such that providing the requested alternate segment results in an adjusted data

rate).

         97.   As a further example, DISH has directly infringed, and continues to directly

infringe, claim 16 of the ’213 patent under 35 U.S.C. § 271(a), literally and/or under the doctrine

of equivalents, at least by directing and/or controlling Level 3 to deliver the DISH ʼ213 Services.

For example, DISH has directly infringed, and continues to directly infringe, claim 16 of the ’213

patent under 35 U.S.C. § 271(a) literally and/or under the doctrine of equivalents, at least by

directing and/or controlling Level 3 (through at least contracting with Level 3 and customizing the

Level 3 CDN) to infringe claim 16 by using a method of reducing latency in a network having a

content server which hosts SM objects (such as videos) which comprise a plurality of time-ordered

segments (such as HLS or MPEG-DASH segments) for distribution over said network through a

plurality of HSs (such as Level 3 cache or edge servers) to a plurality of clients (such as users of

the DISH ʼ213 Services). Further:




                                                 26
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 27 of 51




               a.      DISH directs and/or controls Level 3, at least via their contract with Level

3 and/or their configuration and customization of Level 3’s CDN, to receive a request for an SM

object from one of said plurality of clients (such as a user of one of the DISH ʼ213 Services

requesting to watch a hosted video) at one of said plurality of helper servers (such as by directing

and/or controlling one of the Level 3 cache or edge servers to receive such a request from a user

of one of the DISH ʼ213 Services to watch a hosted video);

               b.      DISH directs and/or controls Level 3, at least via their contract with Level

3 and/or their configuration and customization of Level 3’s CDN, to allocate a buffer at one of

said plurality of HSs to cache at least a portion of said requested SM object (such as by directing

and/or controlling Level 3 to allocate a local buffer to store portions of the stream as HLS or

MPEG-DASH segments at the Level 3 cache or edge servers);

               c.      DISH directs and/or controls Level 3, at least via their contract with Level

3 and/or their configuration and customization of Level 3’s CDN, to download said portion of said

requested SM object to said requesting client, while concurrently retrieving a remaining portion of

said requested SM object from one of another HS and said content server (such as by directing

and/or controlling the Level 3 cache or edge server to pre-fetch the next segment of video content

by requesting the next HLS or MPEG-DASH segments in the stream from the datacenter cache,

and/or by directing and/or controlling the Level 3 cache or edge server to be capable of receiving

a byte range request in order to download a segment of a requested video stream to a client while

concurrently downloading the next segments from another server); and

               d.      DISH directs and/or controls Level 3, at least via their contract with Level

3 and/or their configuration and customization of Level 3’s CDN and/or their provision of content



                                                27
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 28 of 51




encoded at multiple bitrates, to adjust a data transfer rate at said one of said plurality of HSs for

transferring data from said one of said plurality of helper servers to said one of said plurality of

clients (such as by directing and/or controlling Level 3 to provide alternate segments encoded at

different data rates to the client to accommodate the current network conditions (e.g., the client’s

current bandwidth), such that providing the requested alternate segment results in an adjusted data

rate).

         98.   In addition or in the alternative, DISH has induced infringement, and continues to

induce infringement, of one or more claims of the ’213 patent under 35 U.S.C. § 271(b), literally

and/or under the doctrine of equivalents. DISH has actively, knowingly, and intentionally induced

(and continues to induce) infringement of the ’213 patent by making, using, offering for sale,

selling, supplying, maintaining, and/or supporting the DISH ʼ213 Services; by contracting with

the CDNs and customizing the CDNs with the specific intent to cause the CDNs to perform the

steps claimed in the ’213 patent to deliver video data, including the DISH ʼ213 Services, to DISH’s

users, and with the knowledge that such actions infringe the ’213 patent.

         99.   For example, at least through repeated correspondence from Sound View, DISH

knows that at least Akamai, Fastly, and Level 3 perform the claimed methods of the ’213 patent to

deliver the DISH ʼ213 Services, and that DISH induces the infringement of each of those CDNs.

(See Exhibit F, incorporated herein by reference.) Moreover, DISH specifically intends that

infringement, at least by continuing to contract with and utilize the Akamai, Fastly, and Level 3

CDNs to offer the DISH ʼ213 Services; configuring the Akamai, Fastly, and Level 3 CDNs to

perform the claimed methods of the ’213 patent; and by encouraging and facilitating their

infringement through the use of the DISH ʼ213 Services by DISH’s users and/or the creation and



                                                 28
 Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 29 of 51




dissemination of documentation related to the DISH ʼ213 Services, including by, for example,

encouraging and instructing their agents and contractors, such as Akamai, Fastly, and Level 3, to

provide video to DISH’s users through the DISH ʼ213 Services, causing the performance of the

claimed methods with the knowledge that such actions infringe the ’213 patent.

       100.   For example, DISH intends for and induces Akamai to infringe claim 16 to deliver

the DISH ʼ213 Services by using a method of reducing latency in a network having a content server

which hosts SM objects (such as videos) which comprise a plurality of time-ordered segments

(such as HLS or MPEG-DASH segments) for distribution over said network through a plurality of

HSs (such as Akamai cache or edge servers) to a plurality of clients (such as users of the DISH

ʼ213 Services). DISH further intends for and induces Akamai to:

              a.      receive a request for an SM object from one of said plurality of clients (such

as a user of one of the DISH ʼ213 Services requesting to watch a hosted video) at one of said

plurality of helper servers (such as one of the Akamai cache or edge servers, with knowledge that

Akamai’s cache or edge servers will receive such a request from a user of one of the DISH ʼ213

Services to watch a hosted video);

              b.      allocate a buffer at one of said plurality of HSs to cache at least a portion of

said requested SM object (such as by inducing Akamai to allocate a local buffer to store portions

of the stream as HLS or MPEG-DASH segments at the Akamai cache or edge servers, with

knowledge that Akamai’s CDN will allocate such a buffer at one of the Akamai cache or edge

servers to store portions of the stream as HLS or MPEG-DASH segments);

              c.      download said portion of said requested SM object to said requesting client,

while concurrently retrieving a remaining portion of said requested SM object from one of another



                                                29
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 30 of 51




HS and said content server (such as the Akamai cache or edge server pre-fetching the next segment

of video content by requesting the next HLS or MPEG-DASH segments in the stream from the

datacenter cache, with knowledge that Akamai’s cache or edge servers will pre-fetch the next

segment of video by requesting the next HLS or MPEG-DASH segment in the stream from the

datacenter cache, and/or by directing and/or controlling the Akamai cache or edge server to be

capable of receiving a byte range request in order to download a segment of a requested video

stream to a client while concurrently downloading the next segments from another server); and

               d.      adjust a data transfer rate at said one of said plurality of HSs for transferring

data from said one of said plurality of helper servers to said one of said plurality of clients (such

as providing alternate segments encoded at different data rates to the client to accommodate the

current network conditions (e.g., the client’s current bandwidth), and then providing the requested

alternate segment resulting in an adjusted data rate, with knowledge that the Akamai CDN will

provide alternate segments encoded at different data rates to the client).

       101.    As a further example, DISH intends for and induces Fastly to infringe claim 16 to

deliver the DISH ʼ213 Services by using a method of reducing latency in a network having a

content server which hosts SM objects (such as videos) which comprise a plurality of time-ordered

segments (such as HLS or MPEG-DASH segments) for distribution over said network through a

plurality of HSs (such as Fastly cache or edge servers) to a plurality of clients (such as users of the

DISH ʼ213 Services). DISH further intends for and induces Fastly to:

               a.      receive a request for an SM object from one of said plurality of clients (such

as a user of one of the DISH ʼ213 Services requesting to watch a hosted video) at one of said

plurality of helper servers (such as one of the Fastly cache or edge servers, with knowledge that



                                                  30
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 31 of 51




Fastly’s cache or edge servers will receive such a request from a user of one of the DISH ʼ213

Services to watch a hosted video);

               b.      allocate a buffer at one of said plurality of HSs to cache at least a portion of

said requested SM object (such as by inducing Fastly to allocate a local buffer to store portions of

the stream as HLS or MPEG-DASH segments at the Fastly cache or edge servers, with knowledge

that Fastly’s CDN will allocate such a buffer at one of the Fastly cache or edge servers to store

portions of the stream as HLS or MPEG-DASH segments);

               c.      download said portion of said requested SM object to said requesting client,

while concurrently retrieving a remaining portion of said requested SM object from one of another

HS and said content server (such as the Fastly cache or edge server pre-fetching the next segment

of video content by requesting the next HLS or MPEG-DASH segments in the stream from the

datacenter cache, with knowledge that Fastly’s cache or edge servers will pre-fetch the next

segment of video by requesting the next HLS or MPEG-DASH segment in the stream from the

datacenter cache, and/or by directing and/or controlling the Fastly cache or edge server to be

capable of receiving a byte range request in order to download a segment of a requested video

stream to a client while concurrently downloading the next segments from another server); and

               d.      adjust a data transfer rate at said one of said plurality of HSs for transferring

data from said one of said plurality of helper servers to said one of said plurality of clients (such

as providing alternate segments encoded at different data rates to the client to accommodate the

current network conditions (e.g., the client’s current bandwidth), and then providing the requested

alternate segment resulting in an adjusted data rate, with knowledge that the Fastly CDN will

provide alternate segments encoded at different data rates to the client).



                                                  31
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 32 of 51




       102.    As a further example, DISH intends for and induces Level 3 to infringe claim 16 to

deliver the DISH ʼ213 Services by using a method of reducing latency in a network having a

content server which hosts SM objects (such as videos) which comprise a plurality of time-ordered

segments (such as HLS or MPEG-DASH segments) for distribution over said network through a

plurality of HSs (such as Level 3 cache or edge servers) to a plurality of clients (such as users of

the DISH ʼ213 Services). DISH further intends for and induces Level 3 to:

               a.      receive a request for an SM object from one of said plurality of clients (such

as a user of one of the DISH ʼ213 Services requesting to watch a hosted video) at one of said

plurality of helper servers (such as one of the Level 3 cache or edge servers, with knowledge that

Level 3’s cache or edge servers will receive such a request from a user of one of the DISH ʼ213

Services to watch a hosted video);

               b.      allocate a buffer at one of said plurality of HSs to cache at least a portion of

said requested SM object (such as by inducing Level 3 to allocate a local buffer to store portions

of the stream as HLS or MPEG-DASH segments at the Level 3 cache or edge servers, with

knowledge that Level 3’s CDN will allocate such a buffer at one of the Level 3 cache or edge

servers to store portions of the stream as HLS or MPEG-DASH segments);

               c.      download said portion of said requested SM object to said requesting client,

while concurrently retrieving a remaining portion of said requested SM object from one of another

HS and said content server (such as the Level 3 cache or edge server pre-fetching the next segment

of video content by requesting the next HLS or MPEG-DASH segments in the stream from the

datacenter cache, with knowledge that Level 3’s cache or edge servers will pre-fetch the next

segment of video by requesting the next HLS or MPEG-DASH segment in the stream from the



                                                 32
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 33 of 51




datacenter cache, and/or by directing and/or controlling the Level 3 cache or edge server to be

capable of receiving a byte range request in order to download a segment of a requested video

stream to a client while concurrently downloading the next segments from another server); and

               d.      adjust a data transfer rate at said one of said plurality of HSs for transferring

data from said one of said plurality of helper servers to said one of said plurality of clients (such

as providing alternate segments encoded at different data rates to the client to accommodate the

current network conditions (e.g., the client’s current bandwidth), and then providing the requested

alternate segment resulting in an adjusted data rate, with knowledge that the Level 3 CDN will

provide alternate segments encoded at different data rates to the client).

       103.    Sound View has been and continues to be damaged by DISH’s infringement of the

’213 patent and is entitled to recover from DISH the damages sustained by Sound View as a result

of DISH’s wrongful acts in an amount adequate to compensate Sound View for DISH’s

infringement subject to proof at trial.

       104.    DISH’s infringement of the ’213 patent has been knowing, deliberate, and willful,

since at least as early as April 11, 2017, the date of Sound View’s letter to DISH and therefore the

date on which DISH knew of the ’213 patent and that their conduct constituted and resulted in

infringement of the ’213 patent. Sound View continued to put DISH on notice of the ’213 patent

and DISH’s infringement thereof, including without limitation through communications on

December 7, 2017 and yet again through this complaint. DISH nonetheless committed—and

continues to commit—acts of direct and indirect infringement despite knowing that their actions

constituted infringement of the valid and enforceable ’213 patent, despite a risk of infringement

that was known or so obvious that it should have been known to DISH, and/or even though DISH



                                                  33
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 34 of 51




otherwise knew or should have known that their actions constituted an unjustifiably high risk of

infringement of that valid and enforceable patent. DISH’s conduct in light of these circumstances

is egregious.

          105.   DISH’s infringement of the ’213 patent was and is knowing, deliberate, and willful,

entitling Sound View to increased damages under 35 U.S.C. § 284 and to attorney fees and costs

incurred in prosecuting this action under 35 U.S.C. § 285.

                                    COUNT THREE
                           INFRINGEMENT OF THE ’796 PATENT

          106.   Sound View incorporates by reference the preceding paragraphs as if fully set forth

herein.

          107.   The ’796 patent is valid and enforceable.

          108.   At least by April 11, 2017 Sound View informed DISH that their systems and

applications infringe the ’796 patent. However, DISH has not stopped infringing.

          109.   DISH provides and has provided live streaming services, including at least DISH’s

streaming service DISH Anywhere (the “DISH ’796 Services”), to allow users to watch live

streaming video.

          110.   The CDNs, including Akamai, Fastly, and Level 3 each support DISH’s delivery

of video content to users using MPEG-DASH and/or HLS. Moreover, each of the CDNs openly

advertises and promotes the use of those protocols to deliver video content to users. Knowing that

each of the CDNs supports the delivery of video content using MPEG-DASH and/or HLS, and

directing or controlling such support, DISH delivers the DISH ʼ796 Services to their users using

at least the Akamai, Fastly, and Level 3 CDNs by transcoding videos into MPEG-DASH and/or

HLS segments.


                                                 34
 Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 35 of 51




       111.   DISH contracts or has contracted with each of the CDNs, so that when at least

certain DISH users request the DISH ʼ796 Services video stream, the request is routed to one of

the edge servers of the CDN, which receives the request. Moreover, on information and belief,

DISH can and has configured and/or customized aspects of the operation of each of the CDNs in

delivering content to their users. For example, DISH can customize the operation of the Akamai

CDN through configuration tools, such as Akamai’s Luna Control Center. As a further example,

DISH can customize the operation of the Fastly CDN through configuration tools, such as the

Fastly Control Panel. As a further example, DISH can customize the operation of the Level 3

CDN through configuration tools, such as Level 3 CDN Portal.

       112.   For example, at least through contracting with Akamai and configuring and/or

customizing aspects of the operation of the Akamai CDN, DISH has knowledge of the operations

of the Akamai CDN and the steps the Akamai systems will perform in order to deliver content to

DISH’s users. DISH thus knowingly causes and specifically intends for Akamai to perform those

steps, or directs and controls Akamai’s performance of these steps by means of at least their

contractual relationship with Akamai and by configuring and customizing Akamai’s CDN.

       113.   For example, DISH contracts with Akamai knowing that when at least certain DISH

users request the DISH ʼ796 Services live stream, the request is routed to an Akamai edge server,

which receives the request, and that the Akamai edge server allocates a local buffer to store

portions of the stream. DISH contracts with Akamai also knowing that when a second user

requests the same video stream, the Akamai edge server will provide the stream from the same

local buffer, because Akamai’s edge servers serve the second request from the same local buffer

because doing so saves space and bandwidth. DISH’s contract with Akamai thus implicitly or



                                               35
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 36 of 51




explicitly directs and controls Akamai to serve a second request for the same stream from the same

local buffer. Because the Akamai edge server already has the requested stream in a local buffer,

it takes less time to send it to the second user.

        114.    As a further example, at least through contracting with Fastly and configuring

and/or customizing aspects of the operation of the Fastly CDN, DISH has knowledge of the

operations of the Fastly CDN and the steps the Fastly systems will perform in order to deliver

content to DISH’s users. DISH thus knowingly causes and specifically intends for Fastly to

perform those steps, or directs and controls Fastly’s performance of those steps by means of at

least their contractual relationship with Fastly and by configuring and customizing Fastly’s CDN.

        115.    For instance, DISH contracts or has contracted with Fastly knowing that when at

least certain DISH users request the DISH ʼ796 Services live stream, the request is routed to a

Fastly edge server, which receives the request, and that the Fastly edge server allocates a local

buffer to store portions of the stream. DISH contracts with Fastly also knowing that when a second

user requests the same video stream, the Fastly edge server will provide the stream from the same

local buffer, because Fastly’s edge servers serve the second request from the same local buffer

because doing so saves space and bandwidth. DISH’s contract with Fastly thus implicitly or

explicitly directs and controls Fastly to serve a second request for the same stream from the same

local buffer. Because the Fastly edge server already has the requested stream in a local buffer, it

takes less time to send it to the second user.

        116.    As a further example, at least through contracting with Level 3 and configuring

and/or customizing aspects of the operation of the Level 3 CDN, DISH has knowledge of the

operations of the Level 3 CDN and the steps the Level 3 systems will perform in order to deliver



                                                    36
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 37 of 51




content to DISH’s users. DISH thus knowingly causes and specifically intends for Level 3 to

perform those steps, or directs and controls Level 3’s performance of these steps by means of at

least their contractual relationship with Level 3 and by configuring and customizing Level 3’s

CDN.

       117.    For example, DISH contracts with Level 3 knowing that when at least certain DISH

users request the DISH ʼ796 Services live stream, the request is routed to a Level 3 edge server,

which receives the request, and that the Level 3 edge server allocates a local buffer to store portions

of the stream. DISH contracts with Level 3 also knowing that when a second user requests the

same video stream, the Level 3 edge server will provide the stream from the same local buffer,

because Level 3’s edge servers serve the second request from the same local buffer because doing

so saves space and bandwidth. DISH’s contract with Level 3 thus implicitly or explicitly directs

and controls Level 3 to serve a second request for the same stream from the same local buffer.

Because the Level 3 edge server already has the requested stream in a local buffer, it takes less

time to send it to the second user.

       118.    DISH directly infringes one or more claims of the ’796 patent (including at least

claim 27) under 35 U.S.C. § 271(a), literally and/or under the doctrine of equivalents, at least by

directing and/or controlling at least the performance of the claimed steps by Akamai, Fastly, and

Level 3 to infringe the ʼ796 patent to deliver the DISH ʼ796 Services.

       119.    For example, DISH has directly infringed, and continues to directly infringe, claim

27 of the ’796 patent under 35 U.S.C. § 271(a), literally and/or under the doctrine of equivalents,

at least by directing and/or controlling Akamai (through at least contracting with Akamai and

customizing the Akamai CDN) to infringe claim 27 by using, in a network having a content server



                                                  37
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 38 of 51




(such as a web content server) which hosts a plurality of live SM broadcast objects (such as live

video) for distribution over said network through a plurality of HSs (such as Akamai’s edge

servers) to a plurality of clients (such as DISH’s users), a method of reducing start-up latency

associated with distributing said plurality of live SM broadcast objects from said content server

and said plurality of HSs to said plurality of clients. Further:

                 a.       DISH directs and/or controls Akamai, at least via their contract with

Akamai and/or their configuration and customization of Akamai’s CDN, to receive a first request

for one of said plurality of live SM broadcast objects at one of said plurality of HSs (such as by

directing and/or controlling Akamai to receive a first request from a DISH user to watch a live

video at one of Akamai’s edge servers);

                 b.       DISH directs and/or controls Akamai, at least via their contract with

Akamai and/or their configuration and customization of Akamai’s CDN, to service said first

request from a non pre-configured playout history (“PH”) buffer (such as by directing and/or

controlling Akamai to contact a content server, retrieve and cache the requested MPEG-DASH or

HLS segments at the Akamai edge server in a local buffer, and deliver the requested content to the

client) at a first data rate;

                 c.       DISH directs and/or controls Akamai, at least via their contract with

Akamai and/or their configuration and customization of Akamai’s CDN, to receive a second

request for said one of said plurality of live SM broadcast objects at said one of said plurality of

HSs (such as by directing and/or controlling Akamai to receive a second request for the same

MPEG-DASH or HLS segments at the Akamai edge server); and




                                                 38
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 39 of 51




                d.       DISH directs and/or controls Akamai, at least via their contract with

Akamai and/or their configuration and customization of Akamai’s CDN, to partially service said

second request from said non pre-configured PH buffer (such as by directing and/or controlling

Akamai to deliver the requested MPEG-DASH or HLS segments to the client from the same local

buffer on the Akamai edge server) at a second data rate, wherein said second data rate is higher

than said first data rate.

        120.    As a further example, DISH has directly infringed, and continues to directly

infringe, claim 27 of the ’796 patent under 35 U.S.C. § 271(a), literally and/or under the doctrine

of equivalents, at least by directing and/or controlling Fastly (through at least contracting with

Fastly and customizing the Fastly CDN) to infringe claim 27 by using, in a network having a

content server (such as a web content server) which hosts a plurality of live SM broadcast objects

(such as live video) for distribution over said network through a plurality of HSs (such as Fastly’s

edge servers) to a plurality of clients (such as DISH’s users), a method of reducing start-up latency

associated with distributing said plurality of live SM broadcast objects from said content server

and said plurality of HSs to said plurality of clients. Further:

                a.       DISH directs and/or controls Fastly, at least via their contract with Fastly

and/or their configuration and customization of Fastly’s CDN, to receive a first request for one of

said plurality of live SM broadcast objects at one of said plurality of HSs (such as by directing

and/or controlling Fastly to receive a first request from a DISH user to watch a live video at one

of Fastly’s edge servers);

                b.       DISH directs and/or controls Fastly, at least via their contract with Fastly

and/or their configuration and customization of Fastly’s CDN, to service said first request from a



                                                  39
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 40 of 51




non pre-configured PH buffer (such as by directing and/or controlling Fastly to contact a content

server, retrieve and cache the requested MPEG-DASH or HLS segments at the Fastly edge server

in a local buffer, and deliver the requested content to the client) at a first data rate;

                c.      DISH directs and/or controls Fastly, at least via their contract with Fastly

and/or their configuration and customization of Fastly’s CDN, to receive a second request for said

one of said plurality of live SM broadcast objects at said one of said plurality of HSs (such as by

directing and/or controlling Fastly to receive a second request for the same MPEG-DASH or HLS

segments at the Fastly edge server); and

                d.      DISH directs and/or controls Fastly, at least via their contract with Fastly

and/or their configuration and customization of Fastly’s CDN, to partially service said second

request from said non pre-configured PH buffer (such as by directing and/or controlling Fastly to

deliver the requested MPEG-DASH or HLS segments to the client from the same local buffer on

the Fastly edge server) at a second data rate, wherein said second data rate is higher than said first

data rate.

        121.    As a further example, DISH has directly infringed, and continues to directly

infringe, claim 27 of the ’796 patent under 35 U.S.C. § 271(a), literally and/or under the doctrine

of equivalents, at least by directing and/or controlling Level 3 (through at least contracting with

Level 3 and customizing the Level 3 CDN) to infringe claim 27 by using, in a network having a

content server (such as a web content server) which hosts a plurality of live SM broadcast objects

(such as live video) for distribution over said network through a plurality of HSs (such as Level

3’s edge servers) to a plurality of clients (such as DISH’s users), a method of reducing start-up

latency associated with distributing said plurality of live SM broadcast objects from said content



                                                   40
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 41 of 51




server and said plurality of HSs to said plurality of clients. Further:

                   a.   DISH directs and/or controls Level 3, at least via their contract with Level

3 and/or their configuration and customization of Level 3’s CDN, to receive a first request for one

of said plurality of live SM broadcast objects at one of said plurality of HSs (such as by directing

and/or controlling Level 3 to receive a first request from a DISH user to watch a live video at one

of Level 3’s edge servers);

                   b.   DISH directs and/or controls Level 3, at least via their contract with Level

3 and/or their configuration and customization of Level 3’s CDN, to service said first request from

a non pre-configured PH buffer (such as by directing and/or controlling Level 3 to contact a content

server, retrieve and cache the requested MPEG-DASH or HLS segments at the Level 3 edge server

in a local buffer, and deliver the requested content to the client) at a first data rate;

                   c.   DISH directs and/or controls Level 3, at least via their contract with Level

3 and/or their configuration and customization of Level 3’s CDN, to receive a second request for

said one of said plurality of live SM broadcast objects at said one of said plurality of HSs (such as

by directing and/or controlling Level 3 to receive a second request for the same MPEG-DASH or

HLS segments at the Level 3 edge server); and

                   d.   DISH directs and/or controls Level 3, at least via their contract with Level

3 and/or their configuration and customization of Level 3’s CDN, to partially service said second

request from said non pre-configured PH buffer (such as by directing and/or controlling Level 3

to deliver the requested MPEG-DASH or HLS segments to the client from the same local buffer

on the Level 3 edge server) at a second data rate, wherein said second data rate is higher than said

first data rate.



                                                   41
 Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 42 of 51




       122.    In addition or in the alternative, DISH has induced infringement, and continues to

induce infringement, of one or more claims of the ’796 patent under 35 U.S.C. § 271(b), literally

and/or under the doctrine of equivalents. DISH has actively, knowingly, and intentionally induced

(and continues to induce) infringement of the ’796 patent by making, using, offering for sale,

selling, supplying, maintaining, and/or supporting the DISH ʼ796 Services; by contracting with

the CDNs and customizing the CDNs with the specific intent to cause the CDNs to perform the

steps claimed in the ’796 patent to deliver video data, including the DISH ʼ796 Services, to DISH’s

users, and with the knowledge that such actions infringe the ’796 patent.

       123.    For example, at least through repeated correspondence from Sound View, DISH

knows that at least Akamai, Fastly, and Level 3 perform the claimed methods of the ’796 patent,

and that DISH induces the infringement of each of those CDNs. (See Exhibit F, incorporated

herein by reference.)    Moreover, DISH specifically intends that infringement, at least by

continuing to contract with and utilize the Akamai, Fastly, and Level 3 CDNs to offer the DISH

ʼ796 Services; configuring or customizing the Akamai, Fastly, and Level 3 CDNs to perform the

claimed methods of the ’796 patent; and by encouraging and facilitating their infringement through

the use of the DISH ʼ796 Services by DISH’s users and/or the creation and dissemination of

documentation related to the DISH ʼ796 Services, including by, for example, encouraging and

instructing their agents and contractors, such as Akamai, Fastly, and Level 3 to provide video to

DISH’s users through the DISH ʼ796 Services, causing the performance of the claimed methods

with the knowledge that such actions infringe the ’796 patent

       124.    For example, DISH intends for and induces Akamai to infringe claim 27 to deliver

the DISH ʼ796 Services by using, in a network having a content server (such as a web content



                                                42
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 43 of 51




server) which hosts a plurality of live SM broadcast objects (such as live video) for distribution

over said network through a plurality of HSs (such as Akamai’s edge servers) to a plurality of

clients (such as DISH’s users), a method of reducing start-up latency associated with distributing

said plurality of live SM broadcast objects from said content server and said plurality of HSs to

said plurality of clients, said method comprising:

                   a.     receiving a first request for one of said plurality of live SM broadcast objects

(such as a DISH user requesting to watch a live video) at one of said plurality of HSs (such as the

Akamai edge servers);

                   b.     servicing said first request from a non pre-configured PH buffer (such as by

contacting a content server, retrieving and caching the requested MPEG-DASH or HLS segments

at the Akamai edge server in a local buffer, and delivering the requested content to the client) at a

first data rate;

                   c.     receiving a second request for said one of said plurality of live SM broadcast

objects at said one of said plurality of HSs (such as receiving a second request for the same MPEG-

DASH or HLS segments at the Akamai edge server); and

                   d.     partially servicing said second request from said non pre-configured PH

buffer (such as by delivering the requested MPEG-DASH or HLS segments to the client from the

same local buffer on the Akamai edge server) at a second data rate, wherein said second data rate

is higher than said first data rate.

        125.       As a further example, DISH intends for and induces Fastly to infringe claim 27 to

deliver the DISH ʼ796 Services by using, in a network having a content server (such as a web

content server) which hosts a plurality of live SM broadcast objects (such as live video) for



                                                    43
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 44 of 51




distribution over said network through a plurality of HSs (such as Fastly’s edge servers) to a

plurality of clients (such as DISH’s users), a method of reducing start-up latency associated with

distributing said plurality of live SM broadcast objects from said content server and said plurality

of HSs to said plurality of clients, said method comprising:

                   a.     receiving a first request for one of said plurality of live SM broadcast objects

(such as a DISH user requesting to watch a live video) at one of said plurality of HSs (such as the

Fastly edge servers);

                   b.     servicing said first request from a non pre-configured PH buffer (such as by

contacting a content server, retrieving and caching the requested MPEG-DASH or HLS segments

at the Fastly edge server in a local buffer, and delivering the requested content to the client) at a

first data rate;

                   c.     receiving a second request for said one of said plurality of live SM broadcast

objects at said one of said plurality of HSs (such as receiving a second request for the same MPEG-

DASH or HLS segments at the Fastly edge server); and

                   d.     partially servicing said second request from said non pre-configured PH

buffer (such as by delivering the requested MPEG-DASH or HLS segments to the client from the

same local buffer on the Fastly edge server) at a second data rate, wherein said second data rate is

higher than said first data rate.

        126.       As a further example, DISH intends for and induces Level 3 to infringe claim 27 to

deliver the DISH ʼ796 Services by using, in a network having a content server (such as a web

content server) which hosts a plurality of live SM broadcast objects (such as live video) for

distribution over said network through a plurality of HSs (such as Level 3’s edge servers) to a



                                                    44
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 45 of 51




plurality of clients (such as DISH’s users), a method of reducing start-up latency associated with

distributing said plurality of live SM broadcast objects from said content server and said plurality

of HSs to said plurality of clients, said method comprising:

                   a.     receiving a first request for one of said plurality of live SM broadcast objects

(such as a DISH user requesting to watch a live video) at one of said plurality of HSs (such as the

Level 3 edge servers);

                   b.     servicing said first request from a non pre-configured PH buffer (such as by

contacting a content server, retrieving and caching the requested MPEG-DASH or HLS segments

at the Level 3 edge server in a local buffer, and delivering the requested content to the client) at a

first data rate;

                   c.     receiving a second request for said one of said plurality of live SM broadcast

objects at said one of said plurality of HSs (such as receiving a second request for the same MPEG-

DASH or HLS segments at the Level 3 edge server); and

                   d.     partially servicing said second request from said non pre-configured PH

buffer (such as by delivering the requested MPEG-DASH or HLS segments to the client from the

same local buffer on the Level 3 edge server) at a second data rate, wherein said second data rate

is higher than said first data rate.

        127.       Sound View has been and continues to be damaged by DISH’s infringement of the

’796 patent and is entitled to recover from DISH the damages sustained by Sound View as a result

of DISH’s wrongful acts in an amount adequate to compensate Sound View for DISH’s

infringement subject to proof at trial.

        128.       DISH’s infringement of the ’796 patent has been knowing, deliberate, and willful,



                                                    45
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 46 of 51




since at least as early as April 11, 2017, the date of Sound View’s letter to DISH and therefore the

date on which DISH knew of the ’796 patent and that their conduct constituted and resulted in

infringement of the ’796 patent. Sound View continued to put DISH on notice of the ’796 patent

and DISH’s infringement thereof, including without limitation through communications on

December 7, 2017 and yet again through this complaint. DISH nonetheless committed—and

continues to commit—acts of direct and indirect infringement despite knowing that their actions

constituted infringement of the valid and enforceable ’796 patent, despite a risk of infringement

that was known or so obvious that it should have been known to DISH, and/or even though DISH

otherwise knew or should have known that their actions constituted an unjustifiably high risk of

infringement of that valid and enforceable patent. DISH’s conduct in light of these circumstances

is egregious.

          129.   DISH’s infringement of the ’796 patent was and is knowing, deliberate, and willful,

entitling Sound View to increased damages under 35 U.S.C. § 284 and to attorney fees and costs

incurred in prosecuting this action under 35 U.S.C. § 285.

                                    COUNT FOUR
                           INFRINGEMENT OF THE ’456 PATENT

          130.   Sound View incorporates by reference the preceding paragraphs as if fully set forth

herein.

          131.   The ’456 patent is valid and enforceable.

          132.   DISH has used software known as Apache Hadoop YARN (“Yarn”) in their data

systems. For example, DISH’s use of Yarn has been openly advertised by DISH and their

employees, and includes, without limitation, management of cluster resources via Yarn (the “DISH

Yarn Services”).


                                                 46
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 47 of 51




       133.     Yarn is the architectural center of Hadoop that allows multiple data processing

engines such as interactive SQL, real-time streaming, data science and batch processing to handle

data stored in a single platform. Yarn provides resource management and a central platform to

deliver consistent operations, security, and data governance tools across Hadoop clusters.

       134.     Yarn splits up the functionalities of resource management and job scheduling into

separate daemons, by having a global ResourceManager (“RM”) and per-application

ApplicationMaster (“AM”). The RM is the ultimate authority that arbitrates resources among all

the applications in the system. The per-application AM is, in effect, a framework specific library

and is tasked with negotiating resources from the RM and working with the NodeManager(s) to

execute and monitor the tasks. Yarn provides the ability to preempt certain applications in order

to make room for other more time-sensitive or higher priority applications.

       135.     Within Yarn, the fundamental unit of scheduling is a queue. The capacity of each

queue specifies the percentage of cluster resources that are available for applications submitted to

the queue. Yarn uses a hierarchy of queues wherein each leaf (child) queue is tied to a single

parent queue. Parent queues contain more parent queues or leaf queues but do not themselves

accept any application submissions directly. Child queues live under a parent queue and accept

applications.

       136.     A user may launch an application on Yarn using the YarnClient,

ApplicationSubmissionContext, Cluster Applications API, and/or Resource APIs. New clients

define all the information needed by the RM to launch the AM, which includes the application ID,

name, queue, and priority information. ApplicationSubmissionContext can be used to, among

other things, define the container in which the AM will be launched and run. It defines all required



                                                47
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 48 of 51




information needed to run the application, including resources and environmental settings.

ApplicationSubmissionContext includes resource requirements such as memory and vCores.

Moreover, helper APIs convert values obtained from the environment into objects.

       137.    Additionally, Yarn’s Cluster Reservation Submit API can be used to submit

reservations. When the reservation is made, the user can use the reservation ID used to submit the

reservation to get access to the resources by specifying it as part of a Cluster Submit Applications

API. The Cluster Submit Applications Object includes a resource object, which includes memory

and vCore requirements for each container.

       138.    Yarn’s RM includes a Fair Scheduler and Capacity Scheduler, which allow

assigning guaranteed minimum shares to queues. When an API submits a reservation, it is

validated by the RM, which returns a reservation ID and creates reservable queues. RM’s

schedulers then provide containers, giving a user guaranteed access to the required resources, as

identified by objects, in accordance with capacity and fairness sharing protocols.

       139.    Yarn’s Fair Scheduler and Capacity Scheduler guarantee minimum resource

reservations, e.g., memory and/or vCores, to queues. If a queue’s minimum share is not satisfied,

it will be offered available resources before any other queue under the same parent. Fair Scheduler

uses hierarchical queues, such that queues are sibling queues when they have the same parent.

Associated with each queue is a weight, which determines the amount of resources a queue

deserves in relation to its sibling queues. This amount is known as Steady FairShare, which is

calculated at the queue level. For the root queue, the Steady FairShare is equal to all the cluster’s

resources. The Steady FairShare is calculated such that the minimum amount of resources

associated with the parent queue is at least equal to the sum of the minimum resources associated



                                                 48
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 49 of 51




with each of the parent’s children.

        140.   DISH has infringed one or more claims of the ’456 patent under 35 U.S.C. § 271(a),

literally and/or under the doctrine of equivalents, by making, using, selling, and/or offering for

sale in the United States, and/or importing into the United States, products and/or methods

encompassed by those claims, including for example, by making, using, selling, offering for sale,

and/or importing systems and platforms that include or use the DISH Yarn Services.

        141.   For example, DISH infringed at least claim 13 by using a method of ensuring a

particular quality of service for an application in a computer system, the method comprising the

steps of:

               a.      utilizing an application programming interface of an operating system to

establish one or more quality of service guarantees that correspond to a reference to an object (such

as the YarnClient, ApplicationSubmissionContext, Cluster Applications API, Resource, and/or

Cluster Reservation Submit APIs); and

               b.      providing a particular quality of service to a request in accordance with the

one or more quality of service guarantees that correspond to one or more object references used in

the request (such as through use of Yarn’s Fair Scheduler and/or Capacity Scheduler); and

               c.      wherein the quality of service guarantees comprise resource reservations,

each specifying a portion of a resource set aside for exclusive use by one or more processes (such

as memory and vCores); and

               d.      wherein the resource reservations are organized hierarchically such that

each resource reservation r may have at most one parent and one or more siblings and children,

and associated with r is a weight that specifies how r shares the resources of r’s parent with r’s



                                                 49
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 50 of 51




siblings (such as the hierarchical queues used by Yarn’s Fair Scheduler and Capacity Scheduler);

and

                  e.     wherein associated with each resource reservation r is a minimum amount

of resources that r receives from its parent p, such that the minimum amount of resources

associated with p is at least equal to the sum of the minimum amount of resources associated with

each of p’s children (such as the Steady FairShare of resources).

           142.   Sound View has been damaged by DISH’s infringement of the ’456 patent and is

entitled to recover from DISH the damages sustained by Sound View as a result of DISH’s

wrongful acts in an amount adequate to compensate Sound View for DISH’s infringement subject

to proof at trial.

                                       RELIEF REQUESTED

           Wherefore, Sound View respectfully requests that this Court enter judgment against DISH

as follows:

           a)     that DISH has infringed each of the Patents-in-Suit;

           b)     that DISH’s infringement of the ’133, ’213, and ’796 patents is and/or has been

willful;

           c)     that Sound View be awarded damages in accordance with 35 U.S.C. § 284,

including treble damages and, if necessary to adequately compensate Sound View for DISH’s

infringement, an accounting;

           d)     that this case is exceptional under 35 U.S.C. § 285;

           e)     that Sound View be awarded the attorney’s fees, costs, and expenses that it incurs

in prosecuting this action; and



                                                   50
  Case 1:19-cv-03707 Document 1 Filed 12/30/19 USDC Colorado Page 51 of 51




       f)      that Sound View be awarded further relief at law or in equity as the Court deems

just and proper.

                               DEMAND FOR JURY TRIAL

       Sound View demands a trial by jury on all claims and issues so triable.



Dated: December 30, 2019                By: /s/ Kathryn Bi

                                              DESMARAIS LLP
                                              Alan S. Kellman
                                              Edward Geist
                                              Kathryn Bi
                                              230 Park Avenue
                                              New York, NY 10169
                                              Tel: (212) 351-3400
                                              Fax: (212) 351-3401
                                              akellman@desmaraisllp.com
                                              egeist@desmaraisllp.com
                                              kbi@desmaraisllp.com

                                              Counsel for Plaintiff Sound View Innovations, LLC




                                               51
